Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS filed on 3/17/2021 and 2/3/2022 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17 and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faurie et al (Faurie), US 2018/0332585.

As per claim 1, Faurie taught the invention including a parameter configuration method, comprising:
Sending, by a second terminal device, a first parameter combination to a first terminal device, wherein the first parameter combination is used for indicating sidelink data sending parameters of the second terminal device and/or sidelink data receiving parameters of the second terminal device (abstract, pp. 0042-0044, 0051-0054, 0060-0064).  

As per claim 2, Faurie taught the invention as claimed in claim 1.  Faurie further taught wherein sending, by the second terminal device, the first parameter combination to the first terminal device is triggered by a first message of the first terminal device (pp. 0051).  

As per claim 3, Faurie taught the invention as claimed in claim 2.  Faurie further taught wherein the first message is a PC5-signaling signaling message (pp. 0053, 0076).  

As per claim 4, Faurie taught the invention as claimed in claim 2.  Faurie further taught wherein the first message is a security parameter configuration message (pp. 0079, 0157, 0173).  

As per claim 5, Faurie taught the invention as claimed in claim 1.  Faurie further taught wherein the first parameter combination is used for configuring a first parameter for different situations (pp. 0060: one or more priority values associated with logical channels).  

As per claim 6, Faurie taught the invention as claimed in claim 5.  Faurie further taught wherein the situation include at least one of following:
A quality of service attribute, a propagation mode, an identifier of the second terminal device, a target address, a source address, a provider service identifier, an intelligent transportation system-application identification, a radio access type, and parameter configuration information issued by a higher layer of the second terminal device (pp. 0060: MAC configuration parameters to configure a MAC layer).  

As per claim 7, Faurie taught the invention as claimed in claim 1.  Faurie further taught wherein the first parameter combination include at least one of following:
A quality of service attribute, a propagation mode, an identifier of the second terminal device, a target address, a source address, a provider service identifier, an intelligent transportation system-application identification, a radio access type, and parameter configuration information issued by a higher layer of the second terminal device (pp. 0060: MAC configuration parameters to configure a MAC layer).   

As per claims 11-17 and 20 contain the same scope as of claims 1-7.  Therefore, they are rejected with the same rationale as applied to claims 1-7 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al (Faurie), US 2018/0332585 in view of Panteleev et al (Panteleev), US 2018/0206140.

As per claim 8, Faurie taught the invention as claimed in claim 7.  Faurie did not specifically teach wherein when the first parameter combination comprises a quality of service attribute, the first parameter combination is used for indicating that the second terminal device requires initiating a service with the QoS attribute.  Panteleev taught the first parameter combination to comprise a quality of service attribute, the first parameter combination is used for indicating that the second terminal device requires initiating a service with the QoS attribute (pp. 0017-0018, 0035-0038, 0040-0050, 0095).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Faurie and Panteleev and allocate and/or modify sidelink resources to optimize the sidelink transmission.

As per claim 9, Faurie taught the invention as claimed in claim 7.  Faurie did not specifically teach wherein when the first parameter combination comprises a quality of service attribute, the first parameter combination is used for indicating that the second terminal device requires releasing a service with the QoS attribute.  Panteleev taught the first parameter combination to comprise a quality of service attribute, the first parameter combination is used for indicating that the second terminal device requires releasing a service with the QoS attribute (pp. 0017-0018, 0035-0038, 0040-0050, 0095).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Faurie and Panteleev and allocate and/or modify sidelink resources to optimize the sidelink transmission.

As per claim 10, Faurie taught the invention as claimed in claim 1.  Faurie did not specifically teach wherein sidelink data receiving parameters of the second terminal device comprise at least one of following:
A reference signal receiving power of the sidelink of the second terminal device;
A reference signal reception quality of the sidelink of the second terminal device; and
A received signal strength indicator of the sidelink of the second terminal device.

Panteleev taught wherein sidelink data receiving parameters of the second terminal device comprise at least one of following:
A reference signal receiving power of the sidelink of the second terminal device (pp. 0044-0045);
A reference signal reception quality of the sidelink of the second terminal device (pp. 0046-0049); and
A received signal strength indicator of the sidelink of the second terminal device (pp. 0035-0038, 0040-0041).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Faurie and Panteleev and allocate and/or modify sidelink resources based on the measurement of RSSI, RSRP and RSRQ to optimize the sidelink transmission (see Panteleev pp. 0095).

As per claims 18-19 contain the same scope as of claims 8-9.  Therefore, they are rejected with the same rationale as applied to claims 8-9 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loehr et al, US 2019/0053251.
	Inokuchi et al, US 2020/0296738
	Wang et al, US 2020/0092692
	Lee et al, US 2020/0059915
	Li et al, US 2019/0320475
	Xu et al, US 2019/0313315
	Lim et al, US 2019/0124491
	Guo et al, US 2019/0044667

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 13, 2022